Citation Nr: 1339516	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-26 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to greater than a 10 percent rating for lumbar sprain prior to December 22, 2009. 

2.  Entitlement to greater than a 20 percent rating for lumbar sprain beginning December 22, 2009.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the pendency of the appeal, in a rating decision in January 2010, the RO increased the rating for the lumbar spine disability from 10 percent to 20 percent.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In May 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the Board's remand in May 2011, the RO issued a rating decision in November 2011 that addressed another of the Veteran's service connected disabilities.  In the rating decision, the RO referred to records from two private facilities, Orange Park Medical Center and Sunshine Spine & Pain, and treatment records from the VAMC in Gainesville, Florida.  While the file before the Board has some records from Sunshine Spine & Pain, it does not appear the file has all of the records from Sunshine Spine & Pain referred to in the November 2011 ratings decision.  There are no records in the file from either Orange Park Medical Center or the Gainesville VAMC.  

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Even if the records are from private facilities, the Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate a claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration). 

Thus, on remand the records referenced in the November 2011 rating decision must be associated with the file before the Board.  In addition, the RO should include any updated VAMC records that have not been associated with the claims file.  38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Although VA has sent letters to the Veteran requesting the Veteran to identify medical providers who have treated his lumbar spine disability, the Board has determined that a new letter should be sent to the Veteran to submit or authorize VA to obtain the medical records that have not already been associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file copies of the records referred to in the November 2011 rating decision.  
2.  Obtain records from July 2006 to the present from the Gainesville, Florida VA Medical Center  (VAMC) and any associated outpatient clinic.  All attempts to obtain these records should be documented in the file.

3.  Ask the Veteran to identify and submit or authorize VA to obtain the records of Sunshine Spine & Pain since August 2009 and all other private medical providers who have treated the Veteran for his lumbar sprain disability.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that he may submit any such records in his possession.

4.  After the development requested is completed, adjudicate the claim for an increased rating for the lumbar sprain disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


